Citation Nr: 1514719	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to include cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board has recharacterized the issue to encompass the Veteran's various skin disorders noted on the record as the evidence shows that he may have (in addition to cellulitis) eczema, psoriasis, and/or dermatitis on his lower extremities.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that a remand is necessary for further evidentiary development.  Specifically, the Board notes that the VA opinion of record (February 2012 and November 2012) are not adequate opinions.  Because the February 2012 VA examiner had not reviewed the claims file and had rendered an opinion without understanding the complete history of the Veteran's disability, the AOJ forwarded the claims folder to another VA examiner who reviewed the previous examiner's opinion and reviewed the evidence of record.  

The November 2012 examiner, however, did not discuss the significance of the notations of "possible cellulitis" in February 1982 in connection with complaints of pain to both lower legs with observations of bilateral lower leg redness and edema.  She also did not discuss the notation of "secondary cellulitis" in June 1982 after complaints of bruising with edema in the right knee and left lateral side for the past 7 days.  Instead, she focused her opinion on the in-service diagnosis of soft tissue abscess in the right leg, which was found when the Veteran was admitted into the hospital for 9 days in service in June 1982.  The Veteran's arguments rest on the fact that he believes he has a chronic skin disability (namely, cellulitis) which began in service and persisted over the years to present day.  Given that there are indications of cellulitis in service that may be distinct from his soft tissue abscess of the right leg (or alternatively, cellulitis may have been a symptom of another underlying disability), a clarifying medical opinion is sought.  

Additionally, the AOJ should afford the Veteran a skin examination to ascertain the nature and manifestations of other skin disabilities that he may have, to include eczema, psoriasis, and dermatitis.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain his correct mailing address as it appears that his last known address of record (also the address in VACOLS) may not be correct (there is returned mail).  Documents in VBMS seem to show that the Veteran was sent correspondence to another address that is different than the VACOLS address.  The correct address should be ascertained and revised in the VA system accordingly.

2. Afford the Veteran an examination for his skin.  The examiner should have access to the Veteran's claims folder and it should be reviewed in connection with the examination.  All pertinent tests should be conducted.

For each skin disorder identified, to include cellulitis, eczema, psoriasis, and dermatitis, the examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent probability or greater) that the identified skin disorder manifested in service or was otherwise related to an event, injury, or disease during active service?  

In rendering this opinion, the examiner should discuss any relationship between the identified skin disorders to include cellulitis, eczema, psoriasis, and dermatitis and the findings of cellulitis and skin abscess in service.  

The examiner should also discuss whether the findings of cellulitis and possible cellulitis noted in service was a symptom of some other underlying disease process or whether cellulitis is a chronic skin disability that can flare-up and appear years later.  In other words, are any of the Veteran's skin disorders of record a manifestation of a chronic disease process that began in service?  Also, are any of the Veteran's skin disorders of the record part of the same disease process as cellulitis or are they distinct disabilities with different etiology?

A complete rationale must be provided for all opinions rendered.  

2.  Thereafter, readjudicate any issue remaining on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




